 In the Matter of GARDNER-DENVER COMPANY,EMPLOYERandOFFICEEMPLOYEES INTERNATIONALUNION, LocAL No. 5, AFL,PETITIONERCase No. 30-RC-130.-Decided Marclz17, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held beforea hearing offi-cer of the National Labor Relations Board. The hearing officer's rul-ings made atthe hearing are free from prejudicial error and are herebyaffirmed.,Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis caseto a three-man panel.*Upon the entire record in thiscase, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The Petitioner and the Intervenor are labor organizations claim-ing to represent employees of the Employer.3.A question affectingcommerceexists concerning the represen-tation of employees of the Employer, within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The productionand maintenanceemployees and the plantclericalsat the Employer's Denver, Colorado, plant are represented by the3 The Petitioner objected to participation in this proceeding by the Intervenor,Inter-nationalUnion,United Automobile,Aircraftand Agricultural Implement Workers ofAmerica,CIO, on the ground that the latter was "fronting"for United Steel Workers ofAmerica,a labor organization which represents the Employer's production and-mainte-nance employees, but which is not in compliance with Section 9 (f), (g), and(h) of theAct.Insupport of this charge,the Petitioner offered in evidence an affidavit by one of itsorganizers to the effectthat anofficial of the Steel Workers had stated that be wouldinterest either the Intervenor or another CIO union in organizing the employees hereinInvolved should non-compliance with Section 9 (f), (g), and(h) of the Act prevent theSteelWorkers from pressing its demand for recognition.As this was not probative evi-dence that the Intervenor was acting on behalf of a non-complying organization,we affirmthe hearing officer's refusal to accept the Petitioner's affidavit in evidence.*Chairman Herzog and Members Houston and Murdock.82 N. L. R. B., No. 23.201 202DECISIONS OF NATIONAL LABOR RELATIONS BOARDSteelWorkers.Both the Petitioner and the Intervenor herein seekto represent the office and clerical employees.The parties stipulatedas to the appropriateness of a unit composed of all the employees onthe office pay roll of the Employer, excluding department heads withsupervisory authority, assistants to the personnel director, confidentialsecretaries, time-study engineers, rate setters, routing engineers, andthemanager of the employees' credit union.The parties were indispute, however, as to the assistant department heads, the labororganizations seeking their inclusion, and the Employer contendingthat they are supervisors within the meaning of Section 2 (11) of theAct, and must therefore be excluded.The parties were also in dis-pute as to the chemists, metallographer, designing engineers, me-chanical engineers, tool designers, and draftsmen, the labor organiza-tions seeking their inclusion, and the Employer contending that theyare professional employees within the meaning of Section 2 (12) ofthe Act, and, therefore, in accordance with Section 9 (b) (1) of theAct, cannot be included unless a majority of them vote for inclusionin a unit of non-professional employees.Both the Petitioner andthe Intervenor, while arguing the appropriateness of the more com-prehensive unit, expressed a willingness to participate in a separateelection among these employees should the Board direct such anelection.The assistant department heads,according to the Employer's un-contradicted testimony, have authority to hire and discharge em-ployees, and spend much of their time supervising employees duringthe frequent absences of their respective department heads.There-fore, although some of the departments seem unusually small to require,two supervisors, we find that assistant department heads are supervi-sors within the meaning of Section 2 (11) of the Act.The chemistsmake chemical and metallurgical analyses of thesteel used in rock drills manufactured by the Employer, 2 and of theplating solutions used in the production process.They also do someexperimental work with lubricating oils used on the rock drills.The.Employer generally requires applicants for jobs as chemists to have2 years of college training.This requirement can be waived, how-ever, if the applicant has had sufficient practical experience.Allthree chemists now employed by the Employer have had 2 years ofcollege training, and are acquiring additional education in their freetime although it is not required of them by the Employer.The chemists are aided in their work bya metallographer,whamakes micro-analyses of steel with a photo-microscope, and who canalso make a few of the routine chemical analyses.He has had no2 Some steel analyses are made by the Employer for other companies. GARDNER-DENVER COMPANY203;education beyond high school, and seems to have acquired in the courseof his work the special training required for his job.The designing engineersandthe mechanical engineersmake andimprove the designs for the rock drills.The tool designersdesign thetools for the production of the drills.They are required to know theproduction methods in the plant and to have actual shop experience.There is also atool engineerwho works with the tool designers as aconsultant, and who purchases tools.The draftsmenprepare themanufacturing blueprints from the designs produced by the engineers.The blueprints boymakes and delivers blueprints .3There is constantconsultation and exchange of ideas between these groups, whose func-tions, although segregated into separate departments, overlap consid-erably.Because of the high degree of specialization required of em-ployees in these categories, the Employer cannot hire individualsqualified to meet its requirements, but must train them on the job.Tobe hired as an apprentice draftsman or as a blueprint boy, an applicantmust have a high school education and a knowledge of trigonometryand logarithms.After a training course lasting from 3 to 6 years,depending on his ability, an apprentice becomes a class "B" drafts-man,4 from which position he may advance to a higher classification.Although the Employer maintains that education accelerates the rateat which proficiency in the work is acquired, it does not require suchfurther education as a prerequisite for promotions, which depend pri-marily on the "inventive genius" of the individual and his ability to getalong with people.The lack of formal educational requirements isindicated by the fact that only two of the seven designing and mechan-ical engineers have college or engineering degrees.On the other hand,one of the class "B" draftsmen has a Master of Engineering degree.As stated above, the Employer contends that the employees in the,disputed categories described above are professional employees.It isclear, from the description of their training and duties, that they areat least highly skilled technical employees.The Board has adopted,the policy of establishing separate units of technical employees andof office clerical employees where, as here, any party objected to the-inclusion of these groups in a single Unit .5 It is therefore unnecessary,.8The blueprint boy is required to have a high school education,and is given draftinginstruction in his spare time.Eventually he may be promoted to a job as a draftsman.What connection,if any, exists between his training and that of the apprentices does notappear from the record.& It is not clear from the record whether all the Employer's draftsmen have served asapprentices,or whether some had been hired as draftsmen.There are at present twoindividuals apprenticed to the tool designers who have completed apprenticeships asdraftsmen.Matter of American Cyanamid Company,73 N.L.R. B. 144;Matter of The Adams ifWestlake Company,72N. L.R. B. 726;Matter of American Smelting and Refining Com-pany,80 N. L.R. B. 68. 204DECISIONS OF NATIONAL LABOR RELATIONS BOARDunder the circumstances of this case, to determine whether or not theseemployees meet the strict requirements of the definition of professionalemployees contained in Section 2 (12) of the Act as they would beplaced in a separate unit in any event. Inasmuch, however, as neitherthe Petitioner nor the Intervenor has presented any evidence of interestamong the employees in the disputed categories, we shall direct noelection involving them .6Accordingly, we find that all employees on the office pay roll of theEmployer at its Denver, Colorado, plant, excluding all production'&ndmaintenance employees, plant clericals, assistants to the personneldirector, confidential secretaries,' time-study engineers, rate setters,routing engineers, the manager of the employees' credit union, tech-nical employees,8 department heads and assistant department headswith supervisory authority, and all other supervisors within the mean-ing of the Act, constitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTION 9As part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election by secretballot shall be conducted as early as possible, but not later than 30 daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Region in which this case was heard,and subject to Sections 203.61 and 203.62 of National Labor RelationsBoard Rules and Regulations-Series 5, as amended, among the em-ployees in the unit found appropriate in paragraph numbered 4, above,who were employed during the pay-roll period immediately precedingthe date of this Direction of Election, including employees who didnot work during said pay-roll period because they were ill or on vaca-tion or temporarily laid off, but excluding those employees who havesince quit or been discharged for cause and have not been rehired orreinstated prior to the date of the election, and also excluding em-ployees on strike who are not entitled to reinstatement, to determinewhether they desire to be represented, for purposes of collective bar-gaining, by Office Employees International Union, Local No. 5, AFL,or by International Union, United Automobile, Aircraft and Agricul-tural Implement Workers of America, CIO, or by neither.9Matter of Sigmund Cohn Mfg. Co.,Inc.,75 N. L. R. B. 177.T This category includes the secretaries to the vice-president in charge of operations, tothe head of the legal department,and to the personnel department.8 Excluded from the unit as technical employees are the chemists,metallographer, de-signing engineers,mechanical engineers,tool designer,tool engineer,draftsmen, theirapprentices,and the blueprint boy.Any participant in the election directed herein may, upon its prompt request to andapproval thereof by the Regional Director,have its name removed from the ballot.